FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BOBBY JOE KNIGHT ,                      No. 10-56211
       Petitioner-Appellant,
                                        D.C. No.
             v.                      2:10-cv-00039-
                                        CAS-RZ
PAM AHLIN , Executive
Director,
        Respondent-Appellee.             OPINION


     Appeal from the United States District Court
         for the Central District of California
     Christina A. Snyder, District Judge, Presiding

               Argued and Submitted
       February 14, 2013—Pasadena, California

                  Filed March 13, 2013

 Before: Alfred T. Goodwin, Andrew J. Kleinfeld, and
          Barry G. Silverman, Circuit Judges.

                   Per Curiam Opinion
2                        KNIGHT V . AHLIN

                           SUMMARY*


                          Habeas Corpus

    The panel reversed the district court’s denial of a 28
U.S.C. § 2241 habeas corpus petition by a California state
prisoner challenging his detention pending a civil
commitment proceeding under the Sexually Violent Predators
Act (SVPA). Knight was convicted of rape and sentenced to
20 years. Before his expected release in 2004, the state filed
a SVPA petition and the superior court ordered that petitioner
Knight remain in custody while awaiting trial. After
challenging his detention in state court, Knight filed his
federal petition, which the district court denied under the
Younger abstention doctrine. The panel held that Younger
does not apply because the proceedings are not “ongoing.”
The panel remanded with instructions that the district court
grant a conditional writ requiring that Knight be tried within
90 days or released and the SVPA petition dismissed.


                            COUNSEL

Matthew B. Larsen, Deputy Federal Public Defender, Los
Angeles, California, for Petitioner-Appellant.

Patrick D. Moran and Shirley S. N. Sun, Deputy District
Attorneys, Los Angeles, California, for Respondent-Appellee.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                           KNIGHT V . AHLIN                                 3

                               OPINION

PER CURIAM:

    Bobby Joe Knight is a convicted rapist who served twenty
years in California state prison. Knight’s confinement
pursuant to his prison sentence was expected to end in 2004,
but just before his release, the state filed a civil petition
against him under California’s Sexually Violent Predator Act
(“SVPA”), CAL. WELF . & INST . CODE §§ 6600 et seq.1
Knight waived his right to a probable cause hearing, and the
Los Angeles County Superior Court ordered him to remain in
custody “in a secure facility” while awaiting trial. Id. § 6602.

    The state’s petition has never been tried. Between 2004
and 2009, Knight’s counsel repeatedly requested or stipulated
to numerous continuances, while Knight personally made
repeated requests for new counsel. For its part, the
government either acquiesced or agreed to the continuances.
No effort was made to push the case to trial.

    In April 2009, Knight filed a pro se habeas corpus
petition in the Superior Court, claiming that his exceedingly


   1
       According to the SVPA, the state may civilly detain a prior sex
offender and indefinitely commit him to state hospitals, if at trial the state
proves “beyond a reasonable doubt” that he is likely to “engage in
sexually violent criminal behavior” due to a mental disorder. See C AL.
W ELF . & I N ST . C O D E §§ 6602, 6604; 6600(a)(1). The SVPA outlines the
process of commitment by civil petition, id. § 6601, and provides that
soon after the state files a petition, the Superior Court shall hold a hearing
and determine “whether there is probable cause” to believe the respondent
“is likely to engage in” sexually violent criminal behavior after his release.
Id. § 6602. If so, the court “shall order” the respondent remanded to state
custody pending trial. Id.
4                     KNIGHT V . AHLIN

lengthy detention violated his constitutional rights. However,
the court denied the petition and the California appellate
courts agreed. Meanwhile, Knight remained in custody and
the SVPA petition made no progress. Knight’s counsel and
the government agreed to further continuances and came no
closer to a trial on the merits.

    On December 22, 2009, Knight turned to the federal
courts for relief and initiated another pro se habeas petition.
The district court concluded that the doctrine of Younger
abstention applied and dismissed Knight’s case. We disagree.

I. YOUNGER ABSTENTION

    The Younger abstention doctrine provides that in certain
limited circumstances, federal courts may refuse to hear
plaintiffs’ constitutional challenges to underlying and
ongoing state criminal or civil proceedings. See Younger v.
Harris, 401 U.S. 37 (1971); Middlesex Cnty. Ethics Comm.
v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).
Abstention is appropriate only in “carefully defined”
circumstances, and “remains an extraordinary and narrow
exception to the general rule” that federal courts must not
decline to exercise their jurisdiction. New Orleans Pub.
Serv., Inc. v. Council of the City of New Orleans, 491 U.S.
350, 359 (1989); Potrero Hills Landfill, Inc. v. Cnty. of
Solano, 657 F.3d 876, 882 (9th Cir. 2011).

    The Younger abstention doctrine generally provides that
when: (1) the underlying “hearings at issue constitute an
ongoing state judicial proceeding”; (2) “the proceedings
implicate important state interests”; (3) “there [is] an
adequate opportunity in the state proceedings” for the federal
plaintiff “to raise constitutional challenges”; and (4) the
                      KNIGHT V . AHLIN                         5

federal action would “enjoin” the state proceedings “or have
the practical effect of doing so,” federal courts should abstain.
Gilbertson v. Albright, 381 F.3d 965, 973 (9th Cir. 2004) (en
banc); Potrero, 657 F.3d at 882 (internal quotation marks
omitted).

II. APPLICATION

    We review the district court’s application of Younger
abstention de novo, Gilbertson, 381 F.3d at 982 n.19, and
reverse.

    Younger abstention fundamentally requires an ongoing
state proceeding. See Gilbertson, 381 F.3d at 973. But
Knight’s SVPA petition proceedings were not “ongoing,”
except in name only, when he filed his federal habeas
petition. See id. at 969 n.4 (“critical date” for deciding
whether Younger abstention applies is “the date the federal
action is filed”); Kitchens v. Bowen, 825 F.2d 1337, 1341 (9th
Cir. 1987). Moreover, the state court has postponed
consideration of the case pending a decision in the federal
court. Because the proceedings are not “ongoing,” Younger
abstention does not apply. See Walnut Props., Inc. v. City of
Whittier, 861 F.2d 1102, 1107 (9th Cir. 1988). In Walnut
Properties, Inc., we held that where the state court
proceedings had been stayed “pending resolution of the
federal proceedings,” there “were no truly ‘ongoing’
proceedings which would justify abstention.” Id. We held
that Younger “concerns are not present where a state court has
stayed its own proceedings pending resolution of the case in
a federal forum.” Id.
6                     KNIGHT V . AHLIN

III. CONCLUSION

    The district court’s abstention and denial of the writ were
inappropriate. At oral argument, the state’s counsel indicated
that a trial on the commitment petition could be completed
within 90 days, and that the state would not oppose an order
granting an alternative writ of habeas corpus.

    We therefore reverse, remand, and instruct the district
court to grant a conditional writ of habeas corpus. The writ
shall require that Knight be tried within 90 days or be
released and the SVPA petition dismissed. The writ shall
also emphasize that no further continuances of the SVPA
petition proceedings should be granted except for compelling
and extraordinary cause.

    REVERSED AND REMANDED with instructions.